
	

115 SRES 438 ATS: Commemorating the 150th anniversary of the University of California.
U.S. Senate
2018-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 438
		IN THE SENATE OF THE UNITED STATES
		
			March 19, 2018
			Mrs. Feinstein (for herself and Ms. Harris) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		March 21, 2018Committee discharged; considered and agreed toRESOLUTION
		Commemorating the 150th anniversary of the University of California.
	
	
 Whereas Congress enacted the Act of July 2, 1862 (commonly known as the First Morrill Act) (12 Stat. 503, chapter 130; 7 U.S.C. 301 et seq.), to allow for the establishment of land-grant colleges offering programs teaching agriculture and the mechanic arts;
 Whereas, on March 23, 1868, the State of California enacted the Organic Act, which— (1)established the University of California (referred to in this preamble as the University); and
 (2)entrusted the organization and government of the University to a corporate body entitled the Regents of the University;
 Whereas in 1869 the University opened in Oakland, California, and had an inaugural class of 40 students and 10 faculty members;
 Whereas, since 1869, the University has grown to include a total of 10 campuses in the following cities: San Francisco; Berkeley; Davis; Los Angeles; Santa Barbara; Riverside; San Diego; Santa Cruz; Irvine; and Merced;
 Whereas, as of 2018, the University has more than 273,000 enrolled students and employs more than 223,300 faculty, staff, and other academics;
 Whereas the University has graduated more than 2,000,000 living alumni; Whereas in 1870 the University decreed that the University would admit women and men equally;
 Whereas the University has 5 academic medical centers, which include 6 medical schools, 12 public hospitals, and 18 health professional schools;
 Whereas the University is affiliated with— (1)Lawrence Berkeley National Laboratory, since 1931;
 (2)Los Alamos National Laboratory, since 1943; and (3)Lawrence Livermore National Laboratory, since 1952;
 Whereas these 3 national laboratories are— (1)working to create advanced new tools for scientific discovery;
 (2)enabling transformational solutions for health and the environment; (3)enhancing the defense of the United States while reducing the global threat from terrorism; and
 (4)addressing other emerging national security and energy challenges; Whereas, due to the commitment of the University to diversity and to providing access to higher education to all qualified students in the State of California, the University currently enrolls the highest number of resident undergraduates in the history of the University;
 Whereas the faculty of the University is internationally renowned for scholarly and scientific achievements, and has helped maintain the prestige and quality of education of the University during decades of social and technological change;
 Whereas in 1939 University professor E.O. Lawrence received the first Nobel Prize of the University for inventing the cyclotron;
 Whereas 61 faculty members associated with the University have won Nobel Prizes; Whereas the faculty and alumni of the University include hundreds of MacArthur “Genius” grant winners, Pulitzer Prize winners, Fulbright Award recipients, National Medal of Science winners, prominent policy makers, athletes, and thespians;
 Whereas the University established the fields of nuclear physics and biotechnology, revolutionized agriculture, and helped the movie industry mature;
 Whereas the University, through faculty and alumni, continues to drive technological innovation and actively partners with private industry; and
 Whereas the University continues to address the most pressing issues in the world: Now, therefore, be it
		
	
 That the Senate— (1)congratulates the University of California (referred to in this resolving clause as the University) on the 150th anniversary of the founding of the University;
 (2)recognizes and celebrates the 150 years of history, legacy, and achievements of the University; (3)recognizes the achievements of all of the administrators, professors, students, and staff members who have contributed to the success of the University;
 (4)reaffirms the commitment of the Senate to ensuring access to a quality and affordable higher education across the United States; and
 (5)respectfully requests that the Secretary of the Senate transmit an enrolled copy of this resolution to—
 (A)the President of the University; and (B)the Provost and Executive Vice President for Academic Affairs of the University.
				
